IN THE MISSOURI COURT OF APPEALS
                         WESTERN DISTRICT
STATE OF MISSOURI,              )
                    Respondent, )
                                )
v.                              )                 WD75597
                                )
JEFFREY SCOTT SAUERBRY,         )                 FILED: November 12, 2014
                     Appellant. )

                      Appeal from the Circuit Court of Jackson County
                          The Honorable Roger M. Prokes, Judge

 Before Division Two: Gary D. Witt, P.J., and Lisa White Hardwick and Alok Ahuja, JJ.

       Following a jury trial, Jeffery S. Sauerbry was convicted of first-degree murder in the

Circuit Court of Jackson County. Sauerbry appeals. He claims that his constitutional right to

confront the witnesses against him was violated when the court permitted a pathologist to testify

to her opinions concerning the nature and cause of the victim‟s wounds, even though the

testifying pathologist had not conducted the victim‟s autopsy. Sauerbry also challenges the trial

court‟s refusal to permit him to impeach one of the State‟s principal witnesses with allegedly

false testimony she had provided in a separate criminal proceeding involving her son, and with

the amount of money the witness had spent in connection with her son‟s defense. We affirm.

                                     Factual Background

       In July 1998, Sauerbry performed odd jobs at E&L Motors, a used car lot in

Independence. In exchange, he was allowed to occasionally sleep at the lot. William Kellett had

a similar arrangement with E&L Motors; he served as a night watchman in exchange for being
allowed to live in a travel trailer parked at the lot. The owner of E&L Motors, Earl Tharp, also

lived at the lot. Sauerbry and Kellett had an acrimonious relationship.

       On the night of July 3, 1998, Tharp left the lot at approximately 9:00 p.m. and did not

return until sometime between 2:30 and 4:00 a.m. At approximately 9:00 a.m. on July 4, Tharp

went to Kellett‟s trailer to use his phone. Tharp found the trailer locked and returned with a key.

On entering the trailer, Tharp found Kellett‟s body.

       Kellett had suffered twelve sharp-force injuries consisting of four stab wounds and eight

incised wounds (wounds which were longer than their depth). The stab wounds were to Kellett‟s

head and chest. The incised wounds were to his neck and hands. The wounds to his hands were

consistent with defensive wounds. The Chief Medical Examiner of Jackson County, Dr. Mary

Dudley, testified that a neck wound that went through to Kellett‟s vertebrae was fatal. Dr.

Dudley testified that, although the deepest stab wound was five-and-one-quarter inches deep, it

was consistent with a knife with a four-and-one-quarter inch blade that was recovered from

Sauerbry.

       Kellett also had a gunshot wound to the right side of his neck. Based on stippling on

Kellett‟s skin, Dr. Dudley testified the shot was fired at an intermediate range. The bullet

penetrated just inside the skin; although it tore some muscle and soft tissue, it did not hit any

vital structures of the body. Dr. Dudley testified that the gunshot wound was “unusual,” because

“it didn‟t go very far”; she also testified that the gunshot wound was “consistent with a low

velocity on th[e] bullet” that was recovered from Kellett‟s body.

       At approximately 9:00 p.m. on July 3, Independence Police stopped a car carrying

Sauerbry and two other persons. Sauerbry was sweating profusely and was jittery and nervous.




                                                  2
The other two occupants of the vehicle had outstanding warrants and were arrested. Sauerbry

was allowed to leave on a bicycle that was in the trunk of the car.

       The next morning, Sauerbry went to the home of a friend, John Wesley. Wesley was

leaving to run errands and Sauerbry asked to join him. Sauerbry brought his backpack with him.

When Wesley pulled his vehicle into the drive-through lane of a McDonald‟s restaurant,

Sauerbry got out of the car with his backpack, walked inside a fenced area containing a waste

dumpster, and returned to Wesley‟s car without the backpack. When Wesley asked Sauerbry

why he had thrown the backpack away, Sauerbry stated that the woman he was living with was

upset about his dirty clothes, so he had discarded them.

       On July 5, Wesley and Sauerbry were watching television at Wesley‟s house. A news

report came on about Kellett‟s murder. Sauerbry stood up, stated that “that guy was an asshole,”

and left the house. Wesley discussed the incident and the backpack with a neighbor, who

contacted the police. The police conducted a search of the landfill where the McDonald‟s

restaurant‟s trash was taken, but were unable to locate the backpack.

       The police conducted a search of the basement where Sauerbry was staying at the time of

the murder. The police recovered a knife and a .410-gauge shotgun with a sawed-off barrel. The

shotgun was wet, and was wrapped in a plastic bag within a zippered bag. Initially, Sauerbry

denied owning any weapons; when confronted with the weapons found in the search, he admitted

they were his.

       Sauerbry was questioned by police regarding his whereabouts on July 3 and 4. He denied

involvement with Kellett‟s murder, and stated that he had not seen Kellett in several weeks. He

also denied going anywhere with Wesley on July 4, and denied disposing of his backpack.

Sauerbry stated that after the police stop of the vehicle in which he was a passenger on the




                                                 3
evening of July 3, he rode his bicycle to a liquor store, and then to the house in which he was

staying. He then went to bed and did not wake up until noon on July 4. Although Sauerbry

initially stated that he had stayed home all day on July 4, he later admitted to attending a party at

Wesley‟s home that evening.

           Diana Reno Huffman, the mother of one of Sauerbry‟s childhood friends, testified that

Sauerbry had admitted to her that he had killed Kellett. Sauerbry stated that he and Kellett had

been playing poker and that Kellett was “F-ing” with him. Sauerbry told Huffman that he left

and then came back to the trailer with his shotgun. He went to the side of the trailer and made a

noise. When Kellett looked out the window Sauerbry shot him in the face. Huffman testified

that Sauerbry also told her about throwing away his backpack at the McDonald‟s restaurant.

Huffman did not relay this confession to the police until 2009, eleven years later.

           The initial forensic testing of the evidence collected from Kellett‟s trailer and Sauerbry‟s

residence yielded no evidence to tie Sauerbry to the crime. The investigation stalled.

           In 2007, nine years after Kellett‟s murder, the investigation was reopened, witnesses were

reinterviewed, and the physical evidence was reexamined using new scientific techniques. This

reinvestigation included taking the knife recovered from Sauerbry‟s residence to the medical

examiner to determine if Kellett‟s wounds were consistent with the knife. As the medical

examiner‟s suggestion, forensic examiners removed the knife‟s handle and found human blood

and skin cells. The samples retrieved were insufficient to develop a genetic profile through DNA

testing.

           The .30-caliber bullet which had been recovered from Kellett‟s neck was also

reexamined. Because it did not have any rifling marks, a firearms examiner determined that the

bullet could have been fired from a smooth-bore firearm such as the .410-caliber shotgun




                                                     4
recovered from Sauerbry. The firearms examiner test-fired Sauerbry‟s shotgun using .30-caliber

ammunition. Based on the stippling pattern that developed when firing Sauerbry‟s shotgun using

.30-caliber ammunition from different distances, the examiner testified that the bullet that

entered Kellett‟s neck would have been fired from a distance of twenty-four to thirty-seven

inches. The examiner also testified that the .30-caliber bullets test-fired from Sauerbry‟s shotgun

had a very low velocity on leaving the shotgun‟s barrel, and were not stable in flight; the

examiner testified that this was consistent with the bullet being recovered just inside Kellett‟s

neck, rather than traveling through his body.

       The police spoke with Huffman in June of 2009. She stated that she was afraid of

Sauerbry and did not want to be involved in the investigation beyond the original statement she

had given to police in 1998. Nearly a month later, Huffman contacted police and told them that

Sauerbry had admitted to her that he had killed Kellett. She also stated that sometime before the

murder, Sauerbry had shown her the shotgun while at her house. Additionally, Huffman told

police that one week prior to Kellett‟s death, Sauerbry had told her that he was going to kill

Kellett, because he couldn‟t get away from Kellett in any other way.

       As a result of the reopened investigation, Sauerbry was charged with first-degree murder.

A jury found him guilty and the court sentenced him to life imprisonment without the possibility

of parole. Sauerbry appeals.

                                             Analysis

       On appeal, Sauerbry claims the trial court erred in allowing Dr. Dudley to testify

concerning the nature and potential causes of Kellett‟s wounds, because she did not perform

Kellett‟s autopsy, but relied on the observations made by another pathologist during the autopsy

as the basis for her opinions. Sauerbry also argues that the court erred in refusing to allow him to

impeach Huffman with the allegedly false testimony she gave during her son‟s trial for murder in


                                                 5
an unrelated case, and with the amounts she had spent in connection with her son‟s criminal

defense.

                                                I.

       Sauerbry first argues that Dr. Dudley‟s testimony violated his rights under the

Confrontation Clause contained in the Sixth Amendment to the United States Constitution,

because her testimony relied on observations made by another pathologist who had performed

Kellett‟s autopsy. We disagree.

       Following Keller‟s murder, an autopsy was conducted by Jackson County Medical

Examiner Dr. Sam Gulino. By the time of trial, Dr. Gulino had left the Jackson County Medical

Examiner‟s Office, and was working as a medical examiner in Philadelphia. At trial, the State

relied on the testimony of Dr. Dudley. Dr. Dudley became part of the investigation in 2007

when she examined the knife seized from Sauerbry‟s residence. Prior to her testimony she

reviewed the entire file concerning Kellett‟s autopsy, including photographs taken during the

autopsy, and the autopsy report prepared by Dr. Gulino. She then used these documents to form

her opinions concerning the nature and potential causes of Kellett‟s injuries. Dr. Dudley testified

that the materials she reviewed are reasonably relied upon by experts in her field.

       Whether Dr. Dudley‟s testimony violates Sauerbry‟s rights under the Confrontation

Clause is a legal issue which we review de novo. State v. Fulton, 353 S.W.3d 451, 455 (Mo.

App. W.D. 2011) (quoting State v. March, 216 S.W.3d 663, 664-65 (Mo. banc 2007)).

       The Confrontation Clause of the Sixth Amendment provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against

him.” The Supreme Court of the United States has held that the Confrontation Clause applies to

certain out-of-court statements offered as evidence at trial, although “not all hearsay implicates

the Sixth Amendment‟s core concerns.” Crawford v. Washington, 541 U.S. 36, 51 (2004).


                                                 6
Under Crawford, criminal defendants generally have the right to confront and cross-examine any

person whose “testimonial” statements are introduced as evidence, unless the individual is

unavailable and the defendant has had a prior opportunity to cross-examine him or her. Id. at 51,

53-54.

         “On a number of occasions this Court has addressed whether, in the wake of Crawford . .

., a medical examiner other than the one who performed an autopsy may testify to the results of

the autopsy, or to opinions which rely on the results of the autopsy, and whether an autopsy

report prepared by an absent medical examiner may itself be admitted into evidence.” State v.

Dudley, 303 S.W.3d 203, 208 (Mo. App. W.D. 2010). We have held that the Confrontation

Clause prohibits the introduction into evidence of an autopsy report prepared by an absent

medical examiner, and testimony concerning the opinions and conclusions reached by the absent

examiner. See, e.g., State v. Bell, 274 S.W.3d 592, 595-96 (Mo. App. W.D. 2009) (“Dr.

Dudley‟s testimony, to the extent she discussed Dr. Gill‟s opinions, was error and violated Mr.

Bell‟s Confrontation Clause rights.”); State v. Davidson, 242 S.W.3d 409, 417 (Mo. App. E.D.

2007) (admission of autopsy report prepared by absent medical examiner, and testimony as to

absent examiner‟s conclusions, violated Confrontation Clause).

         In this case, however, neither the autopsy report prepared by Dr. Gulino, nor Dr. Gulino‟s

conclusions as to cause of death or the cause of Kellett‟s injuries, were admitted into evidence.

Instead, Dr. Dudley related the measurements and nature of Kellett‟s wounds, which were

derived from her review of the autopsy file, as a basis for her opinions as to the cause of Kellett‟s

death, and the nature and cause of the wounds he suffered. We recognize – as Sauerbry

emphasizes – that Dr. Dudley‟s description of the nature of Kellett‟s wounds went beyond what

was observable from the autopsy photographs themselves. Thus, Dr. Dudley‟s testimony




                                                 7
concerning the depth of various stab wounds and incisions, and her testimony concerning where

the bullet in Kellett‟s neck was lodged, and the tissues it had damaged, were necessarily based on

observations made by Dr. Gulino, not on the autopsy photographs. Dr. Dudley relied on these

observations to prepare her own “wound chart,” and to support her opinions that the knife

recovered from Sauerbry‟s residence was consistent with Kellett‟s stab wounds, and that the

bullet wound Kellett suffered in his neck was unusual, and was consistent with a projectile

traveling at low velocity. The observations on which Dr. Dudley relied were presumably

recorded in narrative form in Dr. Gulino‟s autopsy report and supporting documents (none of

which have been included in the record on appeal). Nonetheless, Dr. Dudley specifically

testified that the materials she reviewed in forming her opinions were the type of materials upon

which experts in her field reasonably relied.

         We have dealt with this specific situation – where a testifying examiner relates his or her

own opinions, based on another medical examiner‟s observations during an autopsy – in several

cases.

         The general conclusion reached in those cases is that the testifying [medical]
         examiner may properly testify to his or her own opinions and conclusions, even if
         relying upon the absent examiner‟s report, without violating the Confrontation
         Clause, so long as the testifying examiner does not discuss the absent examiner‟s
         opinions or conclusions, and the absent examiner‟s report is not admitted into
         evidence.

State v. Fulton, 353 S.W.3d 451, 455 (Mo. App. W.D. 2011) (citations omitted).

         These cases hold that a testifying medical examiner may testify to opinions concerning

the nature and cause of wounds, and the cause of a victim‟s death, even if those opinions were

based not only on autopsy photographs, but also based on observations made by the absent

examiner during the autopsy, as reflected in the absent examiner‟s report and notes; in addition,

the testifying examiner may testify to factual information derived from the absent examiner‟s



                                                  8
notes and report, such as the number and size of wounds, if that information forms part of the

basis for the expert‟s opinions. Thus, in State v. Walkup, 290 S.W.3d 764 (Mo. App. W.D.

2009), we held that Dr. Dudley could permissibly testify to a wound chart she had prepared

based on her review of the complete autopsy file in another case, even if her information

concerning the number and measurements of the victim‟s wounds were derived from an autopsy

report which had not itself been admitted into evidence. We explained that

       the number and measurements of the wounds were factual information, not [the
       absent examiner]‟s opinions. Dudley did not mentioned a conclusion drawn by
       [the absent examiner] or restate an opinion made by [the absent examiner], nor
       did the State attempt to introduce [the absent examiner]‟s report. Rather, Dudley
       testified as a qualified expert to her own conclusions and opinions based upon her
       independent analysis of the factual information available to her.

Id. at 767; see also Fulton, 353 S.W.3d at 454 (testifying medical examiner relied on “the

autopsy reports, photographs, x-rays, and the medical examiner‟s investigative file to reach his

own independent conclusions as to the cause and manner of death”); State v. Tillman, 289
S.W.3d 282, 288 (Mo. App. W.D. 2009) (testifying medical examiner relied on autopsy

photographs and “descriptions of the injuries” in autopsy report in arriving at her opinions

concerning cause of death and cause of injuries); State v. Haslett, 283 S.W.3d 769, 777 (Mo.

App. S.D. 2009) (testifying examiner based opinions on, inter alia, an autopsy report and

“autopsy worksheets” prepared by absent examiner); State v. Bell, 274 S.W.3d 592, 595-96 (Mo.

App. W.D. 2009).

       Dr. Dudley‟s testimony in this case was permissible under Fulton, Dudley, and the other

cases cited above. Sauerbry argues, however, that our prior decisions in this area should no

longer be followed, because they are inconsistent with the decisions of the Supreme Court of the

United States in Bullcoming v. New Mexico, 131 S. Ct. 2705 (2011), and in Williams v. Illinois,

132 S. Ct. 2221 (2012).



                                                 9
       Bullcoming addressed “whether the Confrontation Clause permits the prosecution to

introduce a forensic laboratory report containing a testimonial certification – made for the

purpose of proving a particular fact[, a defendant‟s blood-alcohol concentration or “BAC”] –

through the in-court testimony of a scientist who did not sign the certification or perform or

observe the test reported in the certification.” 131 S. Ct. at 2710. Bullcoming held that the

admission of a laboratory report prepared by an absent technician, to establish the defendant‟s

BAC, violated the defendant‟s rights under the Confrontation Clause.

       We held in Fulton that Bullcoming did not call into question our decisions holding that a

testifying medical examiner may testify to his or her own opinions, even if those opinions are

based on an autopsy conducted by an absent examiner. We explained that, in Bullcoming, the

report prepared by the absent laboratory technician was actually admitted into evidence, while in

cases like this one, the absent examiner‟s report, and the absent examiner‟s opinions, are not

themselves put before the jury. 353 S.W.3d at 456-57. Moreover, Bullcoming stressed that the

prosecution in that case “never asserted that the testifying analyst „had any “independent

opinion” concerning Bullcoming‟s BAC.‟” Id. at 456 (quoting Bullcoming, 131 S. Ct. at 2716).

Finally, Fulton noted that Justice Sotomayor emphasized in a separate concurring opinion that

Bullcoming did not address “„a case in which an expert witness was asked for his independent

opinion about underlying testimonial reports that were not themselves admitted into evidence.‟”

Id. (quoting Bullcoming, 131 S. Ct. at 2722 (Sotomayor, J., concurring)).

       For the reasons explained in Fulton, Bullcoming does not require us to reexamine the

result we have reached in multiple cases raising Confrontation Clause claims like Sauerbry‟s.

We reach the same conclusion with respect to Williams. In Williams, a woman was kidnapped,

robbed, and raped, and vaginal swabs were collected as evidence and sent to a private laboratory




                                                10
for development of a DNA profile. 132 S. Ct. at 2229 (plurality opinion). At trial, the

prosecution presented expert witness testimony that the DNA profile developed from the swabs

taken from the victim matched the defendant‟s DNA profile. Id. at 2229-30. The testifying

expert was a state employee, and had not been involved in the private laboratory‟s development

of the DNA profile from the victim‟s vaginal swab. Id. No technician from the private

laboratory which analyzed the vaginal swab testified at trial, and the laboratory‟s report was not

admitted into evidence, or quoted. Id. at 2230.

       The defendant in Williams contended that his Confrontation Clause rights were violated

when the trial court permitted the prosecution to introduce expert opinion testimony which was

based on the analysis of the vaginal swab by a private laboratory, when no witness from the

private laboratory testified at trial. By a five-to-four vote, the Supreme Court rejected Williams‟

claim, and held that his Sixth Amendment rights had not been violated. There was no majority

opinion in Williams, however. A four-justice plurality concluded that “[o]ut-of-court statements

that are related by the expert solely for the purpose of explaining the assumptions on which th[e

expert‟s] opinion rests are not offered for the truth and thus fall outside the scope of the

Confrontation Clause.” Id. at 2228. Further, the plurality concluded that, even if the private

laboratory‟s DNA analysis had been admitted for its truth, it did not violate the Confrontation

Clause because the analysis was not “testimonial,” because it had not been prepared “for the

primary purpose of accusing a targeted individual” of a criminal offense. Id. at 2243.

       In a concurring opinion, Justice Thomas agreed with the result reached by the plurality,

but only because he concluded that the findings of the private laboratory “lacked the requisite

„formality and solemnity‟ to be considered „testimonial‟ for the purposes of the Confrontation

Clause.” Id. at 2255 (Thomas, J., concurring). Besides advocating a different definition of




                                                  11
“testimonial” statements than the plurality, Justice Thomas also expressly disagreed with the

plurality‟s conclusion that the results of the private laboratory‟s DNA analysis were not admitted

for their truth. Id. at 2256 (Thomas, J. concurring).

       Finally, four Justices dissented in Williams. The dissenters argued that the Confrontation

Clause had been violated because the prosecution‟s testifying expert was little more than a

“conduit” for admission of the DNA profile developed by the private laboratory; according to the

dissent, the testifying witness could not serve as a “surrogate” for testimony of a knowledgeable

technician from the laboratory which had developed the DNA profile in question. Id. at 2267

(Kagan, J., dissenting). Like Justice Thomas, the dissenters rejected the plurality‟s conclusion

that the DNA profile developed from the vaginal swab was not admitted for its truth. Id. at

2268-72. The dissenters also rejected the plurality‟s conclusion that the private laboratory‟s

analysis was not “testimonial”; in doing so, however, the dissenters rejected the definition of a

“testimonial” statement advocated both by the plurality, and by Justice Thomas. Id. at 2272-77.

       Given the fractured Court, Williams offers little guidance for future Confrontation Clause

cases. As the Second Circuit observed, “Williams does not, as far as we can determine, . . . yield

a single, useful holding relevant to the case before us. It is therefore for our purposes confined to

the particular set of facts presented in that case.” United States v. James, 712 F.3d 79, 95 (2d

Cir. 2013); see also Williams, 132 S. Ct. at 2277 (Kagan, J., dissenting) (“What comes out of

[Williams] . . . is – to be frank – who knows what.”); United States v. Duron-Caldera, 737 F.3d
988, 994 n.4 (5th Cir. 2013) (“As Williams does not yield a „narrowest‟ holding that enjoys the

support of five Justices, it does not provide a controlling rule useful to resolving this case.”);

State v. Kennedy, 735 S.E.2d 905, 920 (W. Va. 2012) (“it may be fairly said that the issue of

whether and to what extent an expert may rely upon and/or then disclose (even with a limiting




                                                  12
instruction) as a predicate fact, testimonial hearsay, is unanswered by Williams”). Like

Bullcoming, Williams does not justify departing from the holding of numerous prior Missouri

decisions: a medical examiner may testify to his or her own opinions as to a victim‟s cause of

death, and the nature and cause of particular injuries the victim suffered, even if the testifying

examiner‟s opinions depend on, and disclose, factual observations made by an absent medical

examiner who actually performed the victim‟s autopsy.

       We note that the result required by Fulton, Walkup, and other Missouri cases is consistent

with the results reached in numerous State and federal courts around the country, issued after the

Supreme Court‟s decisions in Bullcoming and Williams. Thus, numerous federal Courts of

Appeals continue to follow the Fourth Circuit‟s decision in United States v. Johnson, 587 F.3d
625 (4th Cir. 2009), which holds that expert testimony does not violate the Confrontation Clause

if the expert is testifying to his or her own independently developed opinions, and is not merely

acting as a conduit for the admission of hearsay statements of other absent individuals. Johnson

explained that

       Crawford forbids the introduction of testimonial hearsay as evidence in itself, but
       it in no way prevents expert witnesses from offering their independent judgments
       merely because those judgments were in some part informed by their exposure to
       otherwise inadmissible evidence.

               An expert witness‟s reliance on evidence that Crawford would bar if
       offered directly only becomes a problem where the witness is used as little more
       than a conduit or transmitter for testimonial hearsay, rather than as a true expert
       whose considered opinion sheds light on some specialized factual situation.
       Allowing a witness simply to parrot out-of-court testimonial statements of
       cooperating witnesses and confidential informants directly to the jury in the guise
       of expert opinion would provide an end run around Crawford. For this reason, an
       expert‟s use of testimonial hearsay is a matter of degree. The question is whether
       the expert is, in essence, giving an independent judgment or merely acting as a
       transmitter for testimonial hearsay. As long as he is applying his training and
       experience to the sources before him and reaching an independent judgment, there
       will typically be no Crawford problem. The expert‟s opinion will be an original
       product that can be tested through cross-examination.



                                                 13
                This is as it should be because expert witnesses play a valuable role in our
        criminal justice system. . . . Some of the information experts typically consider
        surely qualifies as testimonial under Crawford. Were we to push Crawford as far
        as [the defendant] proposes, we would disqualify broad swaths of expert
        testimony, depriving juries of valuable assistance in a great many cases.

Id. at 635 (citations and internal quotation marks omitted). The post-Bullcoming, post-Williams

cases which continue to follow Johnson‟s approach include, e.g., United States v. Vera, Nos. 12–

50294 & 12–50366, 2014 WL 5352727, at *3-*5 (9th Cir. Oct. 22, 2014); United States v.

Kamahele, 748 F.3d 984, 1000 (10th Cir. 2013); United States v. Gomez, 725 F.3d 1121, 1129-

31 (9th Cir. 2013); and United States v. Palacios, 677 F.3d 234, 243-44 (4th Cir. 2012).

        The Supreme Courts of at least three States have reached the same result: the testimony

of an expert witness does not violate the Confrontation Clause where the expert testifies to his or

her own bona fide, independently developed opinions, even though the expert‟s opinions are

based in part on observations made by others. People v. Edwards, 306 P.3d 1049, 1088 (Cal.

2013) (“Following Williams v. Illinois, we held that the confrontation clause was not violated

when a testifying pathologist expressed forensic opinions on the basis of objective medical

observations derived from a nontestifying pathologist‟s autopsy report and its accompanying

photographs.” (citing People v. Dungo, 286 P.3d 442, 450 (Cal. 2012)); State v. Maxwell, 9
N.E.3d 930, 949 (Ohio 2014) (following California Supreme Court‟s decision in Dungo); State v.

McLeod, 66 A.3d 1221, 1226-33 (N.H. 2013) (following United States v. Johnson approach).1

        1
                 Sauerbry cites to State v. Navarette, 294 P.3d 435 (N.M. 2013), to argue that Dr.
Dudley‟s reliance on observations made by Dr. Gulino violated the Confrontation Clause. Navarette
itself recognized, however, that “an expert witness may express an independent opinion regarding his or
her interpretation of raw data without offending the Confrontation Clause.” Id. at 443 ¶ 22. The problem
in Navarette was that the testifying medical examiner‟s testimony as to the presence of soot or stippling
on a murder victim‟s body “merely repeat[ed] the subjective observations made by the non-testifying
pathologist who performed the autopsy”; because of the nature of evidence of soot or stippling, “a
subsequent pathologist could not arrive at his own, independent opinion about the presence of soot or
stippling because there was no raw data to review.” State v. Garcia, No. 33,756, 2014 WL 2933211, at
*2 ¶ 11 (N.M. June 26, 2014) (citing Navarette, 294 P.3d at 43 ¶¶ 21-23). In this case, by contrast, Dr.
Dudley testified to her own conclusions as to the nature and cause of Kellett‟s injuries, based on Dr.


                                                   14
        In conclusion, consistent with this Court‟s prior decisions in Fulton, Walkup, and related

cases, we hold that the trial court did not violate Sauerbry‟s rights under the Confrontation

Clause when it permitted Dr. Dudley to testify to her opinions regarding Kellett‟s wounds and

cause of death, despite the fact that Dr. Dudley‟s opinions were based on the observations made

by Dr. Gulino. Dr. Dudley testified to her own opinions; she did not refer to any conclusions Dr.

Gulino had drawn, and her testimony did not serve merely as a conduit for the transmission of

Dr. Gulino‟s observations. Point I is denied.

                                                   II.

        Sauerbry‟s second Point argues that the trial court erred in prohibiting him from

impeaching Huffman with respect to actions she took in connection with her son‟s trial for an

unrelated murder: (1) allegedly giving false alibi testimony at her son‟s trial; and (2) expending a

substantial amount of money to pay for attorneys to defend her son. Sauerbry theorized at trial

that Huffman gave false testimony implicating him in Kellett‟s murder in an effort to reduce her

son‟s murder sentence.

        Huffman testified at Sauerbry‟s trial that Sauerbry had confessed to her in 1998 that he

had killed Kellett, and described the murder to her. Huffman also testified that Sauerbry had

expressed his intent to kill Kellett to her prior to Kellett‟s murder, and had also told her about

throwing away his backpack at McDonald‟s. She admitted that she did not tell the police about

Sauerbry‟s incriminating statements until 2009, claiming that her fear of Sauerbry dissuaded her

from volunteering the information earlier.




Gulino‟s factual observations, and Navarette is therefore distinguishable. To the extent Navarette holds
that a testifying pathologist may only rely on “raw data” which the testifying witness can directly observe
(e.g., information which is observable in autopsy photographs), we refuse to follow it.


                                                    15
        Huffman testified that when she was contacted by police in 2009, she informed the

detectives that her son was incarcerated and requested that Sauerbry not be incarcerated with

him. She also stated that the police told her that her son would not receive any benefits from her

testifying.

        On cross-examination, Huffman admitted that she would like to see her son released from

prison, that she had asked the detective whether her son‟s charges could be reduced when she

approached police regarding Sauerbry‟s confession, and that she had hoped that revealing the

information would make it possible for her son to be released from prison. She testified that the

detective promised to talk with the prosecutors about her request, but told her that she would

need to share her information first. On redirect examination, Huffman testified that her current

understanding was that her son would not receive any benefit from her testimony, and that she

was testifying solely because it was the right thing to do.

        A detective testified that Huffman initially stated in 2009 that she would not share any

information implicating Sauerbry until she had assurances that her cooperation would benefit her

son.

                                                  A.

        We first address Sauerbry‟s claim that he was entitled to impeach Huffman with her

allegedly false testimony at her son‟s murder trial. Because Sauerbry did not make an offer of

proof with respect to this prior testimony, however, the issue is not preserved for appellate

review. As such, we will only review the claim for plain error. State v. Baumruk, 280 S.W.3d
600, 607 (Mo. banc 2009). “Plain error relief will only be granted if manifest injustice or

miscarriage of justice resulted from the error.” State v. Johnson, 968 S.W.2d 123, 127 (Mo. banc

1998); Rule 30.20. Review for plain error is a two-step process. First, the Court must determine

whether the claim of error “facially establishes substantial grounds for believing that manifest


                                                 16
injustice or miscarriage of justice has resulted.” State v. Martin, 103 S.W.3d 255, 262 (Mo. App.

W.D. 2003) (internal quotation marks omitted). Second, if the error is obvious, this Court may

consider whether a miscarriage of justice will occur if the error is left uncorrected. Id.

          A witness may be cross-examined about specific instances of his or her own conduct that

speak to his or her character for truth and veracity, even if the issue is not material to the

substantive issues in the case. Mitchell v. Kardesch, 313 S.W.3d 667, 677 (Mo. banc 2010).

Such testimony may, however, be limited by the court if it is more prejudicial than probative. Id.

at 679.

          In this case, Sauerbry claims that Huffman gave false testimony in her son‟s murder trial.

He made no offer of proof concerning this claim during trial, however. During proceedings on a

pretrial motion in limine, Sauerbry‟s counsel provided the court with a copy of this Court‟s

opinion in State v. Holcomb, 956 S.W.2d 286 (Mo. App. W.D. 1997), the direct appeal of

Huffman‟s son‟s murder conviction. This was the sole support offered by Sauerbry for his claim

that Huffman had previously given false testimony. In our opinion in Holcomb, we noted that

Huffman‟s son was taped by an informant confessing to the murder, and telling the informant

that “his mother was going to provide him with an alibi.” Id. at 288. Our opinion also noted

that, at trial, Holcomb‟s “mother and two other witnesses testified that he had come to his

mother‟s house at about 2:30 a.m. on June 26, 1994 and stayed until 10:30 a.m. or 11:00 a.m. the

following day.” Id. at 289. It appears from the Court‟s opinion in Holcomb that the murder in

that case had been completed by “[a]round 2:45 a.m.” on the morning of June 26, 1994, when a

witness testified to hearing the victim‟s car leaving the victim‟s home (where the murder

occurred). Id. at 288. The opinion does not refer to the distance or driving time between the

victim‟s apartment and Huffman‟s home.




                                                  17
       Given the limited information provided to the trial court concerning Huffman‟s testimony

in her son‟s murder trial, we cannot conclude that it plainly erred in refusing to permit Sauerbry

to cross-examine Huffman concerning her earlier testimony. From all that appears, it may be

perfectly consistent that Huffman‟s son committed a murder and left the murder scene “around

2:45 a.m.,” and then arrived at Huffman‟s home “about 2:30 a.m.” Because the trial court was

not provided with Huffman‟s testimony from the earlier case, it is impossible to know how

specifically, and with what degree of certainty, she described the fact of her son‟s arrival at her

home, or the time of his arrival. Moreover, although Huffman‟s son may have believed that his

mother‟s testimony would provide him with an alibi despite his guilt, there is no indication that

Huffman‟s mother knowingly “conspired with” her son to provide false alibi testimony, as

Sauerbry contends. In these circumstances, we cannot find that the trial court plainly erred in

refusing to permit Sauerbry‟s cross-examination on this point.

                                                  B.

       Unlike his claim concerning Huffman‟s allegedly false alibi testimony, Sauerbry made a

specific offer of proof at trial concerning his desire to cross-examine Huffman about the money

she had paid in her son‟s defense. The offer of proof indicated that Huffman had spent

approximately $50,000 to hire counsel to represent her son at trial, on direct appeal, and in post-

conviction and habeas corpus proceedings. Because Sauerbry made a detailed offer of proof on

this issue, the claim is preserved for our review. State v. Hefflinger, 101 S.W.3d 296, 299 (Mo.

App. E.D. 2003).

       Generally, a trial court‟s decision to exclude testimony is reviewed for an abuse of
       discretion, granting substantial deference to the trial court‟s decision. When
       reviewing allegations of improperly excluded testimony the focus is not on
       whether the evidence was admissible but on whether the trial court abused its
       discretion in excluding the evidence. This discretion is abused only when the
       ruling is clearly against the logic of the circumstances or when it is arbitrary and
       unreasonable. Even if the exclusion of testimony is erroneous, we will not


                                                 18
       reverse the judgment absent a finding that the error materially affected the merits
       of the action. A trial court‟s ruling on the admissibility of evidence will be upheld
       if it is sustainable under any theory.

State v. Mort, 321 S.W.3d 471, 483 (Mo. App. S.D. 2010) (citations and internal quotation marks

omitted).

       The trial court did not abuse its discretion. The fact that Huffman spent $50,000 to pay

for her son‟s attorneys does not speak to her credibility as a witness in this case. While the

considerable amounts Huffman spent show the extent to which she desired to assist her son, the

jury had already heard testimony that Huffman had asked if her son‟s sentence could be reduced

in exchange for her cooperation in connection with the Kellett murder, and had hoped that her

cooperation would result in a benefit to her son. The amounts she had spent on her son‟s

defense, which had no direct connection to her cooperation in Sauerbry‟s case, would have added

nothing of consequence to the evidence which had already been developed.

       Point II is denied.

                                           Conclusion

       We affirm the circuit court‟s judgment.



                                                      __________________________________
                                                      Alok Ahuja, Judge
All concur.




                                                 19